            Case 2:20-cv-03326-AB Document 43 Filed 10/20/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF PENNSYLVANIA

In re WIRECARD AG SECURITIES             )   Civ. Action No. 2:20-cv-03326-AB
LITIGATION                               )
                                         )   CLASS ACTION
                                         )
This Document Relates To:                )   MOTION TO EXTEND THE TIME FOR
                                         )   SERVICE
        ALL ACTIONS.                     )
                                         )




4823-0964-2191.v1
            Case 2:20-cv-03326-AB Document 43 Filed 10/20/20 Page 2 of 5




        Lead Plaintiff Thanh Sam hereby moves this Court for an Order extending the time to

complete service on Defendants. In support of this Motion, Lead Plaintiff submits herewith a

Memorandum of Law and Declaration of John H. George, dated October 20, 2020.

DATED: October 20, 2020                     Respectfully submitted,

                                            SAXTON & STUMP
                                            LAWRENCE F. STENGEL (P.A. Bar # 32809)


                                                        s/ Lawrence F. Stengel
                                                      LAWRENCE F. STENGEL

                                            280 Granite Run Drive, Suite 300
                                            Lancaster, PA 17601
                                            Telephone: 717/556-1000
                                            717/441-3810 (fax)
                                            lfs@saxtonstump.com

                                            Local Counsel for Lead Plaintiff




                                            -1-
4823-0964-2191.v1
            Case 2:20-cv-03326-AB Document 43 Filed 10/20/20 Page 3 of 5




                                        ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                        SHAWN A. WILLIAMS
                                        JOHN H. GEORGE
                                        HADIYA K. DESHMUKH
                                        Post Montgomery Center
                                        One Montgomery Street, Suite 1800
                                        San Francisco, CA 94104
                                        Telephone: 415/288-4545
                                        415/288-4534 (fax)
                                        shawnw@rgrdlaw.com
                                        jgeorge@rgrdlaw.com
                                        hdeshmukh@rgrdlaw.com

                                        ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                        DANIELLE S. MYERS
                                        MICHAEL ALBERT
                                        655 West Broadway, Suite 1900
                                        San Diego, CA 92101
                                        Telephone: 619/231-1058
                                        619/231-7423 (fax)
                                        dmyers@rgrdlaw.com
                                        malbert@rgrdlaw.com

                                        Lead Counsel for Lead Plaintiff

                                        BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
                                        PERETZ BRONSTEIN
                                        60 East 42nd Street, Suite 4600
                                        New York, NY 10165
                                        Telephone: 212/697-6484
                                        212/697-7296 (fax)
                                        peretz@bgandg.com

                                        Additional Counsel for Lead Plaintiff




                                        -2-
4823-0964-2191.v1
            Case 2:20-cv-03326-AB Document 43 Filed 10/20/20 Page 4 of 5




                                   CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on October 20, 2020, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ Lawrence F. Stengel
                                                    LAWRENCE F. STENGEL

                                                    SAXTON & STUMP
                                                    280 Granite Run Drive, Suite 300
                                                    Lancaster, PA 17601
                                                    Telephone: 717/556-1000
                                                    717/441-3810 (fax)
                                                    E-mail: lfs@rgrdlaw.com




4823-0964-2191.v1
10/20/2020                Case 2:20-cv-03326-AB     Document
                                             United States           43 Eastern
                                                           District Court FiledDistrict
                                                                                 10/20/20         Page 5 of 5
                                                                                        of Pennsylvania-

Mailing Information for a Case 2:20-cv-03326-AB BROWN v.
WIRECARD AG et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

        LEE ALBERT
        lalbert@glancylaw.com,lee-albert-5832@ecf.pacerpro.com,info@glancylaw.com

        VINCENT A COPPOLA
        vcoppola@pribanic.com,gregory@pribanic.com

        HADIYA K. DESHMUKH
        hdeshmukh@rgrdlaw.com

        JOHN H. GEORGE
        jgeorge@rgrdlaw.com

        JACOB A. GOLDBERG
        jgoldberg@rosenlegal.com,etexidor@rosenlegal.com

        REED KATHREIN
        reed@hbsslaw.com,lisal@hbsslaw.com,sf_filings@hbsslaw.com

        JEFFREY L. KODROFF
        jkodroff@srkattorneys.com

        MICHAEL J. QUIRK
        mquirk@motleyrice.com,hfonseca@motleyrice.com,lmandara@motleyrice.com

        DANIELLE SMITH
        danielles@hbsslaw.com,sf_filings@hbsslaw.com

        LAWRENCE F. STENGEL
        lfs@saxtonstump.com,gas@saxtonstump.com

        DAVID A. STRAITE
        dstraite@kaplanfox.com,jgriffin@kaplanfox.com

        SHAWN A. WILLIAMS
        shawnw@rgrdlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.
WILLIAM              S. NORTON
CADWALADER WICKERSHAM & TAFT LLP
ONE WORLD FINANCIAL CENTER
NEW YORK, NY 10281


https://ecf.paed.uscourts.gov/cgi-bin/MailList.pl?206291086340606-L_1_0-1                                               1/1
